*346Disserting Opinion.
Todd, J.
I think a rehearing should be granted in this case.
I am satisfied that, where a judgment of the Supreme is an absolute nullit3r, a district judge has the power and authority to so declare i t in a proper proceeding.
In this case there was a rule taken to cause the sale of the property of Hoggatt’s succession to pay a judgment of the Supreme Court against said succession.
The rule was opposed on the ground that said judgment was absolutely null. The issue touching the alleged nullity was thus directly raised and not in a collateral manner, and if this nullity was apparent from the face of the record of the proceedings in the case, the judge had not only the right, hut was bound so to declare it. I think this proposition is supported by the decision of this Court in the cases of Edwards vs. Edwards, 29 Ann. 597 ; Grivot vs. State Bank, 31 Ann. 468; Walker vs. Baretti, 32 Ann. 1159.
I am further satisfied from a critical examination of the record referred to and which was before the judge of the first,in stance, that the judgment sought to be enforced by the rule in question was an absolute nullity and was properly so declared.
I therefore dissent from the refusal of the majority to grant a rehearing of the case.